E
An unpublishﬁed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

STEPHEN STUBBS, AN INDIVIDUAL, No. 66052
Appellant;
VS. ‘
THOMAS FINN, AN INDIVIDUAL, FE L  a
R. ‘ d l t.
 gap—«0n BIL-es" DEC 1 a 21114

‘TRACIE  LINBE‘AAN
CLERK *F supnemécoum

8‘1” .
ORDER DISMISSING APPEAL Dﬁpﬁm‘

Cause appearing, appellant’s moticm for a valuntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 420:3).
It is 30 ORDERED. J

 

CLERK OF THE SUPREME COURT

TRACIE KI HNDEKN i
BY; {I

 

cc: Hon. Elizabeth Goff Gonzalez, District Judge
Stephen P. Stubba

Sean P. Flanagan :
‘ Eighth District Court Clerk .

SUPREME COURT
OF
NEVADA

CLERK’S ORDER

{IQ-I94?  IL}! "